DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-8, 10-16, 18-19, and 21-23 were previously pending.  Claims 1 and 13 were amended and new claims 24-27 were added in the reply filed February 16, 2022.  Claims 1-8, 10-16, 18-19, and 21-27 are currently pending. 

Response to Arguments
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but they are not persuasive.  Applicant's argument that the preference models improve the functioning of the computer (Remarks, 13) are not persuasive for reasons already of record.  There is no support on the record for Applicant's assertion that the models conserve processing power and networking resources.  See Remarks, 14.  "Indeed, the pending claims recite a particular manner of predicting preferred travel itineraries for a particular user, which uses machine learning techniques."  Remarks, 14.  Machine learning is not recited and is only mentioned once in the Specification at a high level of generality.  The "particular manner" here (i.e., the preference modeling) is solely particular with respect to the abstract data analysis, not any additional elements that can be relied upon for integration into a practical application.  The additional elements recited are generic rather than particular.  "The focus of the claims... is on selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis. That is all abstract." SAP America, Inc. v. InvestPic, LLC, 898 F.3d, 1016, 1021 (Fed. Cir. 2018).  The further elements argued (Remarks, 15-16) are also purely abstract, as are those argued as being "significantly more" (Remarks, 17).  An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, '[w]hat else is there in the claims before us?") (emphasis added)).  Accordingly, the rejection is maintained. 
With respect to § 112(f), none of the claim elements are being interpreted as invoking this section. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-16, 18-19, and 21-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-8, 10-16, 18-19, and 21-27, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.
Claim 1 recite(s) [a computerized travel booking system], as drafted, that under its broadest reasonable interpretation, covers organizing human activity for a commercial interaction, but for the recitation of generic computer components.  The limitations of
 store one or more travel products available for booking through the travel booking system;  
obtain one or more trip conditions from the user; 
cause the display of a first set of travel offers comprising at least a first travel itinerary and a second travel itinerary, wherein:
each of the first travel itinerary and the second travel itinerary is associated with one or more parameters corresponding to one or more preference dimensions; 
the one or more parameters associated with the first travel itinerary are different from the one or more parameters associated with the second travel itinerary; 
the first travel itinerary and the second travel itinerary are selected from a plurality of travel products based on their conformance to the one or more trip conditions; 
initiate a prompt requesting selection of a subset of the first set of displayed travel offers;
update a user preference model based at least in part on the user's selection of the subset of the first set of displayed travel offers, wherein:
the user preference model represents a plurality of travel preferences of a first user;
and is an array comprising two or more preference values, each preference value corresponding to one of the one or more preference dimensions;
updating the user preference model comprises: determining a preference for a particular one of the one or more preference dimensions based on a comparison of the one or more parameters associated with the first travel itinerary to the one or more parameters associated with the second travel itinerary; and encoding the preference for the particular one of the one or more preference dimensions by changing the preference value corresponding to the particular one of the one or more preference values;
determine a certainty value of the user preference model; 
in response to determining that the certainty value meets or exceeds a threshold, apply the updated user preference model to a set of travel products conforming to the trip criteria to determine a recommended travel itinerary, wherein applying the updated user preference model comprises: 
comparing the updated user preference model to a plurality of first arrays, each of the first arrays corresponding to a particular travel product of the set of travel products; 
selecting, as the recommended travel itinerary, the travel product corresponding to the first array that is the most similar to the updated user preference model; 
and cause the display of the recommended travel itinerary, wherein the recommended travel itinerary is a travel product from the set of travel products that most closely matches the plurality of travel preferences of the first user based on the user preference model.
That is other than reciting the additional elements, which are further described below, the claims are directed to recommending a travel itinerary to a user, which falls under certain methods of organizing human activity for a commercial interaction including sales and marketing activities and behaviors.  If the claim limitation, under its broadest reasonable interpretation, covers interactions between people for advertising, marketing or sales activities or behaviors, but for the recitation of generic computer components, then it falls within the organizing human activities grouping of abstract ideas.  Additionally, the claim limitations regarding using a mathematical calculation falls under the enumerated grouping of mathematical concepts, which is an abstract idea.  Accordingly, the claim recites an abstract idea.  

The judicial exception is not integrated into a practical application.  The claim recites the additional elements:
processor
one or more first servers
a travel itinerary recommendation tool
a client device
an itinerary set selector 
a user preference modeler
a recommendation engine
The claimed computer components and systems are recited at a high level of generality such that it amounts no more than mere instructions to apply the judicial exceptions using generic computer components.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than mere instructions to apply the judicial exceptions using generic computer components.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.  

Claim 5 recite(s) [a computerized method], as drafted, that under its broadest reasonable interpretation, covers organizing human activity for a commercial interaction and mathematical concepts, but for the recitation of generic computer components.  Claim 5 cites an additional element of “by a computer”. Similar to Claim 1, the abstract idea limitations of organizing human activity for a commercial interaction and mathematical concepts, but for the recitation of generic computer components, are present in Claim 5, including the additional limitation of “by a computer”.  As discussed above for Claim 1, the claimed computer components and systems are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components.  Therefore the claim is directed to an abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application or significantly more.  The claim is not patent eligible.

Claim 13 recite(s) [a computerized travel itinerary recommendation tool], as drafted, that under its broadest reasonable interpretation, covers organizing human activity for a commercial interaction and mathematical concepts, but for the recitation of generic computer components.  Similar to Claims 1 and 5, the abstract idea limitations of organizing human activity for a commercial interaction and mathematical concepts, but for the recitation of generic computer components, are present in Claim 13.  The additional element of a “computerized tool” does not integrate the judicial exception into a practical application.  As discussed above for Claims 1 and 5, the claimed computerized tool is recited at a high level of generality such that it amounts no more than mere instructions to apply the judicial exceptions using generic computer components.  Therefore the claim is directed to an abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application or significantly more.  The claim is not patent eligible.

Claims 2-4, 6-8, 10-12, 14-16, 18-19, and 21-27 are dependent claims and have been given the full two part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. Claim 2 specifies an additional limitation of “a second server”, however the additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements, other than “a second server” in claim 2, and performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claims, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and does not provide improvements to the functioning of computing systems or to another technology or technical field. Therefore, the claims amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.
Similarly, the additional recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea, cannot provide an inventive concept. The claims are not patent eligible. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628